Exhibit 10.22




SEVENTH AMENDMENT TO TERM LOAN, GUARANTY AND SECURITY AGREEMENT
This SEVENTH AMENDMENT TO TERM LOAN, GUARANTY AND SECURITY AGREEMENT (this
“Amendment”) is dated as of November 28, 2017, and is entered into by and among
TURTLE BEACH CORPORATION, a Nevada corporation, formerly known as Parametric
Sound Corporation (“Parent”), VOYETRA TURTLE BEACH, INC., a Delaware corporation
(“Voyetra”; and together with Parent, individually, “US Borrower,” and
individually and collectively, jointly and severally, “US Borrowers”), TURTLE
BEACH EUROPE LIMITED, a company limited by shares and incorporated in England
and Wales with company number 03819186 (“Turtle Beach,” also referred to
hereinafter as “UK Borrower”; and together with US Borrowers, individually,
“Borrower,” and individually and collectively, “Borrowers”), VTB HOLDINGS, INC.,
a Delaware corporation (“VTB”, individually, a “US Guarantor,” and individually
and collectively, jointly and severally, “US Guarantors”; and together with US
Borrowers, individually, a “UK Guarantor,” and individually and collectively,
jointly and severally, “UK Guarantors”; UK Guarantors and US Guarantors,
individually, a “Guarantor,” and individually and collectively, “Guarantors”),
CRYSTAL FINANCIAL SPV LLC, CRYSTAL FINANCIAL LLC and the other lenders party to
the Term Loan Agreement (as such term is defined below) from time to time
(collectively, “Lenders”), and CRYSTAL FINANCIAL LLC, as agent, collateral agent
and security trustee for Lenders (in such capacities, together with its
successors and assigns in such capacities, “Agent”).
WHEREAS, Borrowers, Guarantors, Agent, and Lenders have entered into that
certain Term Loan, Guaranty and Security Agreement, dated as of July 22, 2015,
as amended by that certain First Amendment to Term Loan, Guaranty and Security
Agreement, dated as of November 2, 2015 (the “First Amendment”), as amended by
that certain Second Amendment to Term Loan, Guaranty and Security Agreement,
dated as of December 1, 2015 (the “Second Amendment”), as amended by that
certain Third Amendment to Term Loan, Guaranty and Security Agreement, dated as
of February 1, 2016 (the “Third Amendment”), as further amended by that certain
Fourth Amendment to Term Loan, Guaranty and Security Agreement, dated as of June
17, 2016 (the “Fourth Amendment”), as further amended by that certain Fifth
Amendment to Term Loan, Guaranty and Security Agreement, dated as of October 31,
2016 (the “Fifth Amendment”), as further amended by that certain Sixth Amendment
to Term Loan, Guaranty and Security Agreement, dated as of May 12, 2017 (the
“Sixth Amendment”) and as may be further amended, restated, or otherwise
modified from time to time, the “Term Loan Agreement”); and
WHEREAS, Borrowers have requested that Agent and Lenders agree to enter into
certain amendments to the Term Loan Agreement.
NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth in the Term Loan Agreement and this Amendment, and other valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereby agree as follows:
ARTICLE I
DEFINITIONS
Initially capitalized terms used but not otherwise defined in this Amendment
have the respective meanings set forth in the Term Loan Agreement, as amended
hereby.
ARTICLE II
AMENDMENTS TO TERM LOAN AGREEMENT
2.01.    New/Amended Definitions.
(a)    Section 1.1 of the Term Loan Agreement is hereby amended by inserting the
following defined terms in the appropriate alphabetical order therein:





--------------------------------------------------------------------------------




Seventh Amendment: that certain Seventh Amendment to Term Loan, Guaranty and
Security Agreement, dated as of November 28, 2017, by and among Borrowers,
Guarantors, Lenders and Agent.
Seventh Amendment Effective Date: as defined in the Seventh Amendment.
2.02.    Amendments to Section 10.3. Section 10.3 of the Term Loan Agreement is
hereby amended as set forth below:
(a)     In Section 10.3.1 of the Term Loan Agreement, with respect to the
required EBITDA for the November 30, 2017 testing date, “$12,483,000” shall be
deleted and replaced with “$8,200,000”.
(b)     In Section 10.3.3 of the Term Loan Agreement, with respect to the
required Consolidated Leverage Ratio for the period ending on the November 30,
2017 testing date, “2.69:1.00” shall be deleted and replaced with “3.00:1.00”.
(c)    In Section 10.3.9(b) of the Term Loan Agreement, with respect to the
maximum Hypersound Division Foxconn Expenditures for the month-ending testing
date of (i) November 30, 2017, “$4,297,000” shall be deleted and replaced with
“$5,823,000” and (ii) December 31, 2017, and the end of each calendar month
thereafter, “$4,523,000” shall be deleted and replaced with “$5,823,000”.
(d)    The table in Section 10.3.9(b) of the Term Loan Agreement is hereby
amended by deleting the reference to “thereafter thereafter” in the last row of
such table and substituting “thereafter” in lieu thereof.


ARTICLE III    
REPRESENTATIONS AND WARRANTIES
Each Obligor hereby represents and warrants to Agent and each Lender, as of the
date hereof, as follows:
3.01.    Representations and Warranties. After giving effect to this Amendment,
the representations and warranties set forth in Section 9 of the Term Loan
Agreement and in each other Loan Document are true and correct in all material
respects on and as of the date hereof with the same effect as if made on and as
of the date hereof, except to the extent such representations and warranties
expressly relate solely to an earlier date.
3.02.    No Defaults. After giving effect to this Amendment, each Obligor is in
compliance with all terms and conditions of the Term Loan Agreement and the
other Loan Documents on its part to be observed and performed and no Default or
Event of Default has occurred and is continuing.
3.03.    Authority and Pending Actions. The execution, delivery, and performance
by each Obligor of this Amendment has been duly authorized by each such Obligor
(as applicable) and there is no action pending or any judgment, order, or decree
in effect which is likely to restrain, prevent, or impose materially adverse
conditions upon the performance by any Obligor of its obligations under the Term
Loan Agreement or the other Loan Documents.
3.04.    Enforceability. This Amendment constitutes the legal, valid, and
binding obligation of each Obligor, enforceable against each such Obligor in
accordance with its terms, except to the extent that enforceability may be
limited by applicable bankruptcy, insolvency, moratorium, reorganization, or
other similar laws affecting the enforcement of creditors’ rights or by the
effect of general equitable principles.




--------------------------------------------------------------------------------




ARTICLE IV    
CONDITIONS PRECEDENT AND FURTHER ACTIONS
4.01.    Conditions Precedent. This Amendment shall not be binding upon Agent,
Lenders or any Obligor until each of the following conditions precedent have
been satisfied in form and substance satisfactory to Agent (such date, the
“Seventh Amendment Effective Date”):
(a)    Each Obligor shall have delivered to the Agent duly executed counterparts
of this Amendment which, when taken together, bear the authorized signatures of
the Obligors, the Agent, and the Lenders;
(b)    Obligors shall have delivered to Agent a fully-executed copy of an
amendment to the ABL Revolver Loan Agreement substantially similar to this
Amendment (the “Thirteenth Amendment to ABL Revolver Loan Agreement”) and
otherwise in form and substance reasonably acceptable to Agent and Lenders; and
(c)    Obligors shall have paid to Agent, for the benefit of itself and Lenders,
$25,000 (the “Seventh Amendment Fee”) in immediately available funds, which each
Obligor hereby expressly agrees and acknowledges shall be fully earned, due and
payable as of the Seventh Amendment Effective Date and is not refundable for any
reason.
4.02.    Further Actions. Each of the parties to this Amendment agrees that at
any time and from time to time upon the written request of any other party, it
will execute and deliver such further documents and do such further acts and
things as such other party may reasonably request in order to affect the
purposes of this Amendment.
ARTICLE V    
[RESERVED]
ARTICLE VI    
COSTS AND EXPENSES
Without limiting the terms and conditions of the Loan Documents, notwithstanding
anything in the Loan Documents to the contrary, Obligors jointly and severally
agree to pay on demand: (a) all reasonable costs and expenses incurred by Agent
in connection with the preparation, negotiation, and execution of this Amendment
and the other Loan Documents executed pursuant to this Amendment and any and all
subsequent amendments, modifications, and supplements to this Amendment,
including, without limitation, the reasonable costs and fees of Agent’s legal
counsel; and (b) all reasonable costs and expenses reasonably incurred by Agent
in connection with the enforcement or preservation of any rights under the Term
Loan Agreement, this Amendment, and/or the other Loan Documents, including,
without limitation, the reasonable costs and fees of Agent’s legal counsel.
ARTICLE VII    
MISCELLANEOUS
7.01.    No Course of Dealing. The amendments and consents set forth herein are
a one-time accommodation only and relate only to the matters set forth in
Article II herein. The amendments and consents are not amendments or consents to
any other deviation of the terms and conditions of the Term Loan Agreement or
any other Loan Document unless otherwise expressly agreed to by Agent and
Lenders in writing.
7.02.    Cross-References. References in this Amendment to any Section are,
unless otherwise specified, to such Section of this Amendment.
7.03.    Instrument Pursuant to Term Loan Agreement. This Amendment is a Loan
Document executed pursuant to the Term Loan Agreement and shall (unless
otherwise expressly indicated herein) be construed, administered,




--------------------------------------------------------------------------------




and applied in accordance with the terms and provisions of the Term Loan
Agreement. Any failure by Obligors to comply with any of the terms and
conditions of this Amendment shall constitute an immediate Event of Default.
7.04.    Acknowledgment of the Obligors. Each Obligor hereby represents and
warrants that the execution and delivery of this Amendment and compliance by
such Obligor with all of the provisions of this Amendment: (a) are within the
powers and purposes of such Obligor; (b) have been duly authorized or approved
by the board of directors (or other appropriate governing body) of such Obligor;
and (c) when executed and delivered by or on behalf of such Obligor will
constitute valid and binding obligations of such Obligor, enforceable in
accordance with its terms. Each Obligor reaffirms its obligations to perform and
pay all amounts due to Agent or Lenders under the Loan Documents (including,
without limitation, its obligations under any promissory note evidencing any of
the Loans) in accordance with the terms thereof, as amended and modified hereby.
7.05.    Loan Documents Unmodified. Each of the amendments provided herein shall
apply and be effective only with respect to the provisions of the Loan Document
specifically referred to by such amendments. Except as otherwise specifically
modified by this Amendment, all terms and provisions of the Term Loan Agreement
and all other Loan Documents, as modified hereby, shall remain in full force and
effect and are hereby ratified and confirmed in all respects. Nothing contained
in this Amendment shall in any way impair the validity or enforceability of the
Loan Documents, as modified hereby, or alter, waive, annul, vary, affect, or
impair any provisions, conditions, or covenants contained therein or any rights,
powers, or remedies granted therein, except as otherwise specifically provided
in this Amendment. Subject to the terms of this Amendment, any lien and/or
security interest granted to Agent, for the benefit of Lenders, in the
Collateral set forth in the Loan Documents shall remain unchanged and in full
force and effect and the Term Loan Agreement and the other Loan Documents shall
continue to secure the payment and performance of all of the Obligations.
7.06.    Parties, Successors and Assigns. This Amendment represents the
agreement of Obligors, Agent and each Lender signatory hereto with respect to
the subject matter hereof, and there are no promises, undertakings,
representations, or warranties relative to the subject matter hereof not
expressly set forth or referred to herein or in the other Loan Documents. This
Amendment shall be binding upon and inure to the benefit of Obligors, Agent,
Lenders, and their respective successors and assigns, except that (a) no
Borrower shall have the right to assign its rights or delegate its obligations
under any Loan Documents; and (b) any assignment by a Lender must be made in
compliance with Section 14.3 of the Term Loan Agreement.
7.07.    Counterparts. This Amendment may be executed in counterparts, each of
which shall constitute an original, but all of which when taken together shall
constitute a single contract. Delivery of a signature page of this Amendment by
telecopy shall be effective as delivery of a manually executed counterpart of
this Amendment. This Amendment may be executed and delivered by facsimile or
electronic mail, and will have the same force and effect as manually signed
originals.
7.08.    Headings. The headings, captions, and arrangements used in this
Amendment are for convenience only, are not a part of this Amendment, and shall
not affect the interpretation hereof.
7.09.    Miscellaneous. This Amendment is subject to the general provisions set
forth in the Term Loan Agreement, including, but not limited to, Sections 15.14,
15.15, and 15.16.
7.10.    Severability. Wherever possible, each provision of the Loan Documents
shall be interpreted in such manner as to be valid under Applicable Law. If any
provision is found to be invalid under Applicable Law, it shall be ineffective
only to the extent of such invalidity and the remaining provisions of the Loan
Documents shall remain in full force and effect.
7.11.    Release.
(a)    EACH OBLIGOR HEREBY IRREVOCABLY RELEASES AND FOREVER DISCHARGES AGENT,
LENDERS AND THEIR AFFILIATES, AND EACH SUCH PERSON’S RESPECTIVE DIRECTORS,
OFFICERS, EMPLOYEES, AGENTS, MEMBERS, ATTORNEYS AND REPRESENTATIVES




--------------------------------------------------------------------------------




(EACH, A “RELEASED PERSON”) OF AND FROM ALL DAMAGES, LOSSES, CLAIMS, DEMANDS,
LIABILITIES, OBLIGATIONS, ACTIONS OR CAUSES OF ACTION WHATSOEVER (EACH, A
“CLAIM”) THAT SUCH OBLIGOR MAY NOW HAVE OR CLAIM TO HAVE AGAINST ANY RELEASED
PERSON ON THE DATE OF THIS AMENDMENT, WHETHER KNOWN OR UNKNOWN, OF EVERY NATURE
AND EXTENT WHATSOEVER, FOR OR BECAUSE OF ANY MATTER OR THING DONE, OMITTED OR
SUFFERED TO BE DONE OR OMITTED BY ANY OF THE RELEASED PERSONS THAT BOTH
(1) OCCURRED PRIOR TO OR ON THE DATE OF THIS AMENDMENT AND (2) IS ON ACCOUNT OF
OR IN ANY WAY CONCERNING, ARISING OUT OF OR FOUNDED UPON THE TERM LOAN AGREEMENT
OR ANY OTHER LOAN DOCUMENT.
(b)    EACH OBLIGOR INTENDS THE ABOVE RELEASE TO COVER, ENCOMPASS, RELEASE, AND
EXTINGUISH, INTER ALIA, ALL CLAIMS, DEMANDS, AND CAUSES OF ACTION THAT MIGHT
OTHERWISE BE RESERVED BY THE CALIFORNIA CIVIL CODE SECTION 1542, WHICH PROVIDES
AS FOLLOWS:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.
(c)    EACH OBLIGOR ACKNOWLEDGES THAT IT MAY HEREAFTER DISCOVER FACTS DIFFERENT
FROM OR IN ADDITION TO THOSE NOW KNOWN OR BELIEVED TO BE TRUE WITH RESPECT TO
SUCH CLAIMS, DEMANDS, OR CAUSES OF ACTION, AND AGREES THAT THIS AMENDMENT AND
THE ABOVE RELEASE ARE AND WILL REMAIN EFFECTIVE IN ALL RESPECTS NOTWITHSTANDING
ANY SUCH DIFFERENCES OR ADDITIONAL FACTS.
7.12.    Total Agreement. This Amendment, the Term Loan Agreement, and all other
Loan Documents constitute the entire agreement, and supersede all prior
understandings and agreements, among the parties relating to the subject matter
hereof.
7.13.    Amendment to ABL Revolver Loan Agreement. Each of the undersigned
Lenders and Agent hereby acknowledge that as of the Seventh Amendment Effective
Date, the Obligors, the ABL Revolver Agent and the ABL Revolver Lenders are
agreeing to the Thirteenth Amendment to Loan, Guaranty and Security Agreement in
the form attached hereto as Annex I. The Agent and the Lenders hereby
acknowledge and consent to the Thirteenth Amendment to Loan, Guaranty and
Security Agreement, including, without limitation, for purposes of the
Intercreditor Agreement.


[Remainder of Page Intentionally Left Blank]








--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed and delivered this Amendment as of
the day and year first written above.
BORROWERS:


TURTLE BEACH CORPORATION, a Nevada corporation, formerly known as Parametric
Sound Corporation






By: /s/ John Hanson    
Name: John Hanson
Title: Chief Financial Officer





VOYETRA TURTLE BEACH, INC.,
a Delaware corporation






By: /s/ John Hanson    
Name: John Hanson
Title: Chief Financial Officer





TURTLE BEACH EUROPE LIMITED,
a company limited by shares and incorporated in England and Wales with company
number 03819186






By: /s/ John Hanson    
Name: John Hanson
Title: Chief Financial Officer









--------------------------------------------------------------------------------





AGENT AND LENDERS:


CRYSTAL FINANCIAL LLC, as Agent






By: /s/ Mirko Andric   
Name: Mirko Andric
Title: Managing Director






CRYSTAL FINANCIAL SPV LLC, as a Lender






By: /s/ Mirko Andric   
Name: Mirko Andric
Title: Managing Director




CRYSTAL FINANCIAL LLC, as a Lender






By: /s/ Mirko Andric   
Name: Mirko Andric
Title: Managing Director













--------------------------------------------------------------------------------





GUARANTOR CONSENT
The undersigned hereby consents to the foregoing Amendment and hereby
(a) confirms and agrees that notwithstanding the effectiveness of the foregoing
Amendment, each Loan Document to which it is a party is, and shall continue to
be, in full force and effect and is hereby ratified and confirmed in all
respects, except that, on and after the effectiveness of the foregoing
Amendment, each reference in any Loan Document to the “Term Loan Agreement,”
“thereunder,” “thereof” or words of like import shall mean and be a reference to
the Term Loan Agreement, as amended by the foregoing Amendment, (b) confirms and
agrees that the pledge and security interest in the Collateral granted by it
pursuant to any Security Documents to which it is a party shall continue in full
force and effect, (c) acknowledges and agrees that such pledge and security
interest in the Collateral granted by it pursuant to such Security Documents
shall continue to secure the Obligations purported to be secured thereby, as
amended or otherwise affected hereby, and (d) agrees to be bound by the release
set forth in Section 7.11 of the Amendment.
VTB HOLDINGS, INC.,
a Delaware corporation






By: /s/ John Hanson    
Name: John Hanson
Title: Chief Financial Officer








--------------------------------------------------------------------------------





ANNEX I
THIRTEENTH AMENDMENT
TO
LOAN, GUARANTY AND SECURITY AGREEMENT
Attached hereto






